DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 18 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
Allowable Subject Matter
Claims 1-10, 12-17, 19, 20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1, 12, and 19 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: the sequence of steps of forming a first and second sacrificial layer respectively over a first source/drain region and a second source/drain region, wherein a gap exists between the first and the second sacrificial layer; forming a dielectric spacer layer around the sides of the first and second sacrificial layer, filling the gap; removing the first and second sacrificial layer after forming the spacer layer to form a first and second open trench, then filling the trenches with metal contact material wherein the metal contact material in the first and second open trenches are electrically isolated by a remaining segment of the spacer layer. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to form sub-10nm resolution devices.
The dependent claims of the application at hand are allowable because they respectively depend, directly or indirectly, from the allowable independent claims of the application at hand. Therefore, the dependent claims incorporate the allowable limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812